                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:18-CV-083-RJC-DCK

 SCOTT CARLOTON, THOMAS CARLTON,                     )
 and CYNTHIA CARLTON,                                )
                                                     )
                Plaintiffs,                          )
                                                     )
    v.                                               )       ORDER
                                                     )
 CAPITAL BANK CORPORATION, f/k/a                     )
 COMMUNITYONE BANK, N.A,                             )
                                                     )
                Defendant.                           )
                                                     )

         THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Motion For Extension Of

Time To File An Amended Complaint” (Document No. 16) filed March 20, 2019. This motion

has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, and

noting Defendant’s consent, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that “Plaintiff’s Motion For An Extension Of Time

To File An Amended Complaint” (Document No. 16) is GRANTED. Plaintiff shall have up to

and including April 5, 2019 to file Plaintiff’s Amended Complaint.


                                        Signed: March 20, 2019
